        Case 2:17-cv-00944-JB-JHR Document 35 Filed 01/15/19 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DAVALOUS JAMON BROWN,

       Plaintiff,

vs.                                                                    No. 2:17-cv-00944-JB-JHR

LAS CRUCES POLICE DEPARTMENT, et al.,

       Defendants.

 DEFENDANTS’ MOTION TO STAY PROCEEDINGS PENDING RESOLUTION OF
MOTION FOR SUMMARY JUDGMENT BASED UPON QUALIFIED IMMUNITY AND
               MEMORANDUM IN SUPPORT THEREOF

       COME NOW Defendants, Officer Brad Lunsford, former Police Chief Jaime Montoya

(now deceased), and Mayor Ken Miyagishima in their individual/personal capacities1, by and

through their counsel of record (Mark D. Standridge, Deputy City Attorney for the City of Las

Cruces), and hereby move to stay all further proceedings in this matter pending final resolution of

Defendants’ motion for summary judgment and for qualified immunity on plaintiff’s federal

claims. . As plaintiff is a prison inmate proceeding in this matter pro se, Defendants did not seek

his position on this Motion. See D.N.M. L.R.-Civ. 7.1(a). For their Motion to Stay, Defendants

state as follows:

       Defendants have filed, contemporaneously herewith, their First Motion for Summary

Judgment Based Upon Heck v. Humphrey and Qualified Immunity & Memorandum in Support


1
 In its prior Memorandum Opinion and Order, Doc. No. 18 (filed May 7, 2018), p.6, this Court
concluded that plaintiff “has initiated a personal capacity suit rather than an official capacity suit
against the individual Defendants.” This Court also determined that plaintiff had not named the
City of Las Cruces itself, dismissed plaintiff’s claims against the Las Cruces Police Department,
and determined that plaintiff had not pleaded a claim under Monell v. Dep’t of Soc. Serv. of City
of New York, 436 U.S. 658 (1978). Doc. No. 18, at pp.15-16, 24.
                                                  1
          Case 2:17-cv-00944-JB-JHR Document 35 Filed 01/15/19 Page 2 of 5




Thereof, Doc. No. 33, in which they raised the defense of qualified immunity. As Defendants have

raised and invoked the protection of qualified immunity in this matter in their summary judgment

motion, any further proceedings in this case should be stayed pending final resolution of that

motion.

       Qualified immunity is important “to society as a whole.” See Harlow v. Fitzgerald, 457

U.S. 800, 814 (1982). The protections afforded by qualified immunity give government employees

and officials “a right, not merely to avoid ‘standing trial,’ but also to avoid the burdens of ‘such

pretrial matters as discovery.’” See Holland ex rel. Overdorff v. Harrington, 268 F.3d 1179, 1185

(10th Cir. 2001) (quoting Behrens v. Pelletier, 516 U.S. 299, 308 (1996)); see also Mitchell v.

Forsyth, 472 U.S. 511, 526 (1985); Garrett v. Stratman, 254 F.3d 946, 951 (10th Cir. 2001); Jiron

v. City of Lakewood, 392 F.3d 410, 414 (10th Cir. 2004); Workman v. Jordan, 958 F.2d 332, 336

(10th Cir. 1992) (“we reiterate that qualified immunity is not only a defense to liability but also

entitlement to immunity from suit and other demands of litigation”) (citing Siegert v. Gilley, 500

U.S. 226 (1991)). When a Defendant raises the affirmative defense of qualified immunity, “a ruling

on that issue should be made early in the proceedings so that the costs and expenses of trial are

avoided where the defense is dispositive.” Saucier v. Katz, 533 U.S. 194, 200 (2001), overruled in

part by Pearson v. Callahan, 129 S.Ct. 808, 818-20 (2009). The qualified immunity privilege is

“‘an immunity from suit rather than a mere defense to liability; and like an absolute immunity, it

is effectively lost if a case is erroneously permitted to go to trial.’” Saucier, 533 U.S. at 200-201

(quoting Mitchell v. Forsyth, 472 U.S. at 526). In 2009, the Supreme Court reaffirmed its long-

held view that proceedings should be stayed when qualified immunity is asserted:

       The basic thrust of the qualified-immunity doctrine is to free officials from the concerns of
       litigation, including “avoidance of disruptive discovery” . . . . There are serious and

                                                    2
        Case 2:17-cv-00944-JB-JHR Document 35 Filed 01/15/19 Page 3 of 5




       legitimate reasons for this. If a government official is to devote time to his or her duties,
       and to the formulation of sound and responsible policies, it is counterproductive to require
       the substantial diversion that is attendant to participating in litigation and making informed
       decisions as to how it should proceed. Litigation, though necessary to ensure that officials
       comply with the law, exacts heavy costs in terms of efficiency and expenditure of valuable
       time and resources that might otherwise be directed to the proper execution of the work of
       the government…

Ashcroft v. Iqbal, 556 U.S. 662, 685 (2009).

       “A government employee enjoys a special status in § 1983 litigation, and qualified

immunity, by its very nature, entitles a § 1983 defendant to a stay from the burdens of trial and

discovery until the trial court resolves the immunity motion” (emphasis supplied). Rock v. Levinski,

No. CV-13-652 KBM/LFG, Doc. No. 25, Order Granting Stay of Discovery, pp.3-4 (D.N.M., Oct.

22, 2013) (unpublished). Once the defense of qualified immunity is before the Court by way of

motion, the Court has little discretion and further proceedings must be stayed. Mitchell v. Forsyth,

supra, 472 U.S. at 526; Jiron v. City of Lakewood, 392 F.3d 410, 414 (10th Cir. 2004); see also

Workman v. Jordan, 958 F.2d 332, 336 (10th Cir. 1992); Aguilar v. Harding Cnty., No. CV-14-

808 JP/LAM, Doc. No. 84, Mem. Op. and Order, p.11 (D.N.M. Nov. 30, 2015) (unpublished)

(“once a defendant raises the defense of qualified immunity, a court has limited discretion but to

stay discovery”). Consequently, all further pre-trial proceedings in this case (including, inter alia,

the filing of motions in limine, jury instructions, witness/exhibit lists and voir dire questions)

should be stayed pending this Court’s resolution of Defendants’ qualified immunity motion. See,

e.g., Martin v. City of Albuquerque, No. CV-14-1011 JB/GBW, Doc. No. 53, Mem. Op. and Order

(D.N.M. Nov. 9, 2015) (unpublished).

       Moreover, because Defendants have raised the defense of qualified immunity as to

plaintiff’s claims under 42 U.S.C. § 1983 in their motion for summary judgment, Defendants are



                                                     3
        Case 2:17-cv-00944-JB-JHR Document 35 Filed 01/15/19 Page 4 of 5




entitled to a stay of proceedings on plaintiff’s other pending state law claims. Both sets of claims

arise out of the same operative facts. Defendants’ summary judgment motion will potentially be

dispositive of most of plaintiff’s claims for relief; if the Court grants the motions, the Court’s

judgment would, inter alia, establish Defendants’ qualified immunity from suit under 42 U.S.C. §

1983. See Zamora v. City of Belen, 229 F.R.D. 225, 227 (D.N.M. 2005). Defendants are entitled

by law to a stay of all proceedings–including those related to plaintiff’s state law claims–until the

Court resolves the immunity issue. See id. at 228; see also Ayala v. Ashbury, No. CV-13-004

WJ/LAM, Doc. No. 23, Order Granting Motion to Stay Discovery, p.3 (D.N.M. Mar. 21, 2013)

(unpublished); Lee v. McKinley Cnty. Adult Detention Ctr., No. CV-12-1124 MCA/ACT, Doc.

No. 24, Order Staying Discovery (D.N.M. Feb. 13, 2013) (unpublished) (staying all discovery

even where plaintiff asserted that her “state law claims...may proceed no matter how the qualified

immunity issue is resolved and discovery should therefore be allowed”).

       WHEREFORE, Defendants respectfully request that this honorable Court stay all further

proceedings in this matter pending the resolution of Defendants’ First Motion for Summary

Judgment as set forth above, and for whatever further relief this Court sees fit.




                                                      Respectfully submitted,

                                                       /s/ Mark D. Standridge
                                                      Mark D. Standridge
                                                      City of Las Cruces
                                                      Attorneys for Defendants
                                                      PO Box 20000
                                                      Las Cruces, NM 88004
                                                      (575) 541-2128
                                                      Fax: (575) 541-2017
                                                      mstandridge@las-cruces.org

                                                 4
       Case 2:17-cv-00944-JB-JHR Document 35 Filed 01/15/19 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of January, 2019, I served a true and correct copy of

the foregoing via U.S. Mail in a properly addressed and stamped envelope to:

Davalous Jamon Brown, #80798
Plaintiff pro se
NENMDF
185 Dr. Michael Jenkins Rd.
Clayton, NM 88415

/s/ Mark D. Standridge
Mark D. Standridge
City of Las Cruces




                                                5
